Citation Nr: 1115645	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from February 1986 to November 1996, with additional service in the Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.  The Veteran testified at a Board hearing at the local RO in August 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue before the Board involves a claim of entitlement to service connection for prostate cancer.  The RO sought a dose estimate of the Veteran's exposure to radiation as mandated by 38 C.F.R. § 3.311.  A February 2008 response from the Director of Occupational Health Sciences of the Veteran Radiation Exposure Investigations Program of the United States Army Center for Health Promotion and Preventative Medicine (USACHPPM) indicated that it contacted the U.S. Army Ionizing Radiation Dosimetry Branch (USAIRDB), the repository of historical records of occupational radiation dosimetry, to attempt to verify the Veteran's occupational exposure.  However, the USAIRDB determined that there was no record for the Veteran.  It was observed that personnel radiation monitoring was prescribed if anticipated exposure approached 10 percent of the occupational exposure limit, which had been set at 5 rem since 1960.  The report concluded that given the lack of dosimetry/bioassay records, the Veteran was not occupationally exposed to ionizing radiation beyond 0.5 rem per year.  These results followed from a highly detailed and thorough report contemplating the Veteran's statements, information from historical records, and Radiation Protection Guidelines.  The report concluded that there was no evidence indicating that the Veteran received any occupational exposure to ionizing radiation greater that regulated safe limits.    

Subsequently, in September 2008, the Director of VA Compensation and Pension Service sent the information acquired from the USACHPPM to the Under Secretary of Health along with a description of the Veteran's duties and requested that a dose estimate be prepared.  An opinion was requested as to whether it was likely, unlikely, or at least as likely as not that the Veteran's prostate cancer was due to occupational exposure to ionizing radiation.  That same month, Dr. Lawrence R. Deyton, M.D., M.P.H., Chief Public Health and Environmental Hazards Officer, responded.  He indicated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  He indicated that the cancer model for "All Male Genitalia" was used.  To maximize the probability of causation, the Veteran was considered to have received 0.5 rem per year through the period from 1974 to 1996.  The program calculated a 99th percentile value for the probability of causation of 4.97%.  An attachment of these findings was included.  Accordingly, it was the opinion of Dr. Deyton that it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in military service.  However, when reviewing the attachment, it appears that the Cancer Model actually used was "Oral Cavity and Pharynx."  Since a different model was used, the reported probability of causation is open to question.  Under the circumstances, the Board finds that this case must be remanded so that it can be returned to the Under Secretary of Health to obtain another opinion using the appropriate Cancer Model.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the case to the Director of Compensation and Service so that another request for Radiation Review under 38 C.F.R. § 3.311 can be sent to the Under Secretary of Health.  The Under Secretary of Health should prepare another dose estimate using the appropriate Cancer Model and provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's prostate cancer was due to occupational exposure to ionizing radiation.  The case should then be returned to the Director of Compensation and Service for a determination.  

2.  Thereafter, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

